The state has filed a motion to dismiss this appeal because not perfected within the time required by law. Upon an examination of the record we do not think that this motion should be sustained. It is true that the testimony could be clearer and more convincing, but the issues were clearly submitted by the court to the jury, and we cannot say that the verdict of the jury is contrary to the evidence. Where there is any testimony in a record from which the jury could legitimately reach the conclusion of guilt, this court will not reverse a conviction. The appellant offered no testimony in his own behalf. Appellant reserved only a general exception to the charge of the court and does not attempt, in the brief filed by his counsel, to point out any material error in the record. The judgment of the lower court is therefore affirmed. *Page 659